TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00272-CV


Gilbert Galvan, Appellant

v.

Andrew W. Aston and 33rd District Attorney's Office Counties of Blanco, Burnet, Llano,
San Saba, Appellees




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 31086, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N
 
	Appellant Gilbert Galvan no longer wishes to pursue his appeal and has filed a motion
to dismiss.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).


  
 					Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   November 10, 2006